Citation Nr: 1631694	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a September 2015 decision, the Board denied the Veteran's claim of entitlement to an increased rating for service-connected PTSD and remanded the issue of entitlement to a TDIU for further development.  The Veteran appealed the denial of the increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court partially vacated the Board's September 2015 decision, and remanded the issue of entitlement to an increased rating for PTSD for appropriate action, pursuant to a May 2016 Joint Motion for Partial Remand.

The VA Appeals Management Center (AMC) continued the previous denial of the claim of entitlement to a TDIU in a May 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As described above, the May 2016 Joint Motion for Partial Remand vacated and remanded the Board's September 2015 decision with respect to the issue of entitlement to an increased rating in excess of 50 percent for service-connected PTSD.

In the January 2016 Joint Motion for Partial Remand, the parties determined that the Board failed to adequately explain its finding that VA had complied with its duty to assist given that the record contained only VA treatment records dated through October 2012.  The parties further noted that, in his August 2015 Application for VA Compensation Based on Individual Unemployability, the Veteran had reported continuing VA treatment for his PTSD through August 2015.

To this end, a review of the record demonstrates that the Veteran's VA treatment records dated from April 2014 through April 2016 are now included in the claims file, in addition to an April 2016 VA psychological examination.  However, the Veteran's treatment records dated from October 2012 to April 2014 are not of record.  As such, this matter should be remanded in order for the RO to request and obtain these outstanding treatment records.  Moreover, given the additional medical evidence of record including the April 2016 VA psychological examination, readjudication of the increased rating claim is required.  See 38 C.F.R. § 20.1304 (2007).

Finally, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the pending increased rating claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim pending the above development.

Accordingly, the case is REMANDED for the following action:

1. The originating agency should obtain any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility dated from October 2012 to April 2014 and from April 2016.  All such available documents should be associated with the claims file.

2. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

